DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sweazey (US 5504747 A) in view of Gage (US 20040219922 A1).
Regarding Claim 1

Sweazey teaches:

A method comprising: receiving a first message, from a first node by a second node via a first network path in a network, identifying a first symbolic identifier of the first node for (col 7 lines 15-65 stream from a source node (first node) to a target node (second node), along the path of a stream (via a path in a network), fig. 4 28 bits of a routing symbol 38 contain two 4-bit fields ("nibbles") identifying the source node and the target node, source (Src) field 40 (first symbolic identifier of the first node for) and target (Tgt) field 42), 

wherein the first network path includes a first hop included in communicatively coupling the first node and the second node (col 7 lines 15-65 fig. 4 subsequent 4-bit fields, called hop fields, identify the local ring target addresses of each bridge node between the original source and ultimate target, Hop 1 field 44 (communicatively coupling the first node and second node), Hop 2 field 46, Hop 3 field 48, Hop 4 field 50, and Hop 5 field 52); 

identifying second path information identifying a second hop in a second network path included in communicatively coupling the second node and a third node (col 7 lines 15-65 fig. 4 subsequent 4-bit fields, called hop fields, identify the local ring target addresses of each bridge node between the original source and ultimate target, Hop 1 field, Hop 2 field 46 44 (communicatively coupling the second node and third node), Hop 3 field 48, Hop 4 field 50, and Hop 5 field 52, col 7 lines 15-65  the routing of streams consumes source field 40, target field 42 and no hop fields, while routing in a multiple ring system consumes source field 40, target field 42 and one or more hop fields);

Sweazey does not teach:

and sending a second message, identifying the first symbolic identifier and the first hop, to the third node via the second hop to associate the first symbolic 

Gage teaches:

and sending a second message, identifying the first symbolic identifier and the first hop, to the third node via the second hop to associate the first symbolic identifier with a third network path that includes a node included in at least one of the first hop and the second hop, wherein performing at least one of the preceding actions comprising the method includes execution of an instruction by a processor (¶32 plurality of potential communication paths comprising different combinations of said links from a source node to a target node, , fig, 1, 2, and 3, ¶54-65 potential paths, path a: nodes S, N1, N4, T (identifying first symbolic identifier and the first hop to the third node via a hop N1 and N4 (intermediate hops from first node to third node) for sending the second message from N4 to Target T, ¶70-72, ¶83 processor).
Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Sweazey in light of Gage in order to provide a lowest cost path from a source node to a target node that is selected from a plurality of potential paths (Gage abstract).


Regarding Claim 4

Sweazey teaches:

The method of claim 3 wherein the first-third protocol address includes a plurality of hop identifiers that, in a first scope-specific address space specific to a first network region that includes the first node, each identify a hop in the third network path (col 7 lines 15-65 stream from a source node (first node) to a target node (second node), along the path of a stream (via a path in a network), fig. 4 28 bits of a routing symbol 38 contain two 4-bit fields ("nibbles") identifying the source node and the target node, source (Src) field 40 (first symbolic identifier of the first node for) and target (Tgt) field 42, col 7 lines 15-65  the routing of streams consumes source field 40, target field 42 and no hop fields, while routing in a multiple ring system consumes source field 40, target field 42 and one or more hop fields).


Regarding Claim 5

Sweazey teaches:

The method of claim 4 wherein the first-third protocol address includes the plurality of hop identifiers in an identifiable first order and a third-first protocol address, that in a third scope- specific address space specific to a third region that includes the third node, includes the plurality of hop identifiers in an identifiable second order and identifies the first node (col 7 lines 15-65 stream from a source node (first node) to a target node (second node), along the path of a stream (via a path in a network), fig. 4 28 bits of a routing symbol 38 contain two 4-bit fields ("nibbles") identifying the source node and the target node, source (Src) field 40 (first symbolic identifier of the first node for) and target (Tgt) field 42, col 7 lines 15-65  the routing of streams consumes source field 40, target field 42 and no hop fields, while routing in a multiple ring system consumes source field 40, target field 42 and one or more hop fields).

Regarding Claim 6

Sweazey teaches:

The method of claim 2 wherein the first-third protocol address includes at least one of a first hop identifier identifying the first hop and a second hop identifier identifying the second hop (col 7 lines 15-65 stream from a source node (first node) to a target node (second node), along the path of a stream (via a path in a network), fig. 4 28 bits of a routing symbol 38 contain two 4-bit fields ("nibbles") identifying the source node and the target node, source (Src) field 40 (first symbolic identifier of the first node for) and target (Tgt) field 42, col 7 lines 15-65  the routing of streams consumes source field 40, target field 42 and no hop fields, while routing in a multiple ring system consumes source field 40, target field 42 and one or more hop fields).

Regarding Claim 7

Sweazey teaches:

The method of claim 2 wherein the first-second protocol address, the second-third protocol address, and the first-third protocol address each identify a (col 7 lines 15-65 stream from a source node (first node) to a target node (second node), along the path of a stream (via a path in a network), fig. 4 28 bits of a routing symbol 38 contain two 4-bit fields ("nibbles") identifying the source node and the target node, source (Src) field 40 (first symbolic identifier of the first node for) and target (Tgt) field 42, col 7 lines 15-65  the routing of streams consumes source field 40, target field 42 and no hop fields, while routing in a multiple ring system consumes source field 40, target field 42 and one or more hop fields).

Regarding Claim 8

Sweazey teaches:

The method of claim 2 wherein the first-second protocol address, the second-third protocol address, and the first-third protocol address each identify a respective protocol endpoint of a link layer protocol (col 7 lines 15-65 stream from a source node (first node) to a target node (second node), along the path of a stream (via a path in a network), fig. 4 28 bits of a routing symbol 38 contain two 4-bit fields ("nibbles") identifying the source node and the target node, source (Src) field 40 (first symbolic identifier of the first node for) and target (Tgt) field 42, col 7 lines 15-65  the routing of streams consumes source field 40, target field 42 and no hop fields, while routing in a multiple ring system consumes source field 40, target field 42 and one or more hop fields).

Regarding Claim 9

Sweazey teaches:

The method of claim 1 wherein the first path information is identified by address information received in an address field of a data unit of network protocol that includes at least a portion of the first message in a payload portion of the data unit as specified by the network protocol (col 7 lines 15-65 stream from a source node (first node) to a target node (second node), along the path of a stream (via a path in a network), fig. 4 28 bits of a routing symbol 38 contain two 4-bit fields ("nibbles") identifying the source node and the target node, source (Src) field 40 (first symbolic identifier of the first node for) and target (Tgt) field 42, col 7 lines 15-65  the routing of streams consumes source field 40, target field 42 and no hop fields, while routing in a multiple ring system consumes source field 40, target field 42 and one or more hop fields).

Regarding Claim 10
Sweazey-Gage teaches:

The method of claim 1.

Gage teaches:

The method of claim 1 wherein the method further includes sending, to the first node, a third message identifying the third network path (¶32 plurality of potential communication paths comprising different combinations of said links from a source node to a target node, , fig, 1, 2, and 3, ¶54-65 potential paths, path a: nodes S, N1, N4, T (identifying first symbolic identifier and the first hop to the third node via a hop N1 and N4 (intermediate hops from first node to third node with intermediate messages from one hop to the other) for sending the second message from N4 to Target T, ¶70-72, ¶83 processor).
Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Sweazey in light of Gage in order to provide a lowest cost path from a source node to a target node that is selected from a plurality of potential paths (Gage abstract).

Regarding Claim 11

Sweazey-Gage teaches:

The method of claim 10.

Gage teaches:

The method of claim 10 wherein the method further includes sending, based on a first- third protocol address that identifies the third network path, data from the first node to the third node in response to said sending of the third message (¶32 plurality of potential communication paths comprising different combinations of said links from a source node to a target node, , fig, 1, 2, and 3, ¶54-65 potential paths, path a: nodes S, N1, N4, T (identifying first symbolic identifier and the first hop to the third node via a hop N1 and N4 (intermediate hops from first node to third node with intermediate messages from one hop to the other) for sending the second message from N4 to Target T, ¶70-72, ¶83 processor).
Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Sweazey in light of Gage in order to provide a lowest cost path from a source node to a target node that is selected from a plurality of potential paths (Gage abstract).


Regarding Claim 12

Sweazey-Gage teaches:

The method of claim 1.

Gage teaches:

The method of claim 1 wherein the first symbolic identifier identifies a hop that includes the first node (¶32 plurality of potential communication paths comprising different combinations of said links from a source node to a target node, , fig, 1, 2, and 3, ¶54-65 potential paths, path a: nodes S, N1, N4, T (identifying first symbolic identifier and the first hop to the third node via a hop N1 and N4 (intermediate hops from first node to third node) for sending the second message from N4 to Target T, ¶70-72, ¶83 processor).
Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Sweazey in light of Gage in order to provide a lowest cost path from a source node to a target node that is selected from a plurality of potential paths (Gage abstract).


Regarding Claim 13

Sweazey-Gage teaches:

The method of claim 1.

Gage teaches:

The method of claim 1 wherein the first symbolic identifier identifies at least one network path that includes the first node as a path end node (¶32 plurality of potential communication paths comprising different combinations of said links from a source node to a target node, , fig, 1, 2, and 3, ¶54-65 potential paths, path a: nodes S, N1, N4, T (identifying first symbolic identifier and the first hop to the third node via a hop N1 and N4 (intermediate hops from first node to third node) for sending the second message from N4 to Target T, ¶70-72, ¶83 processor).
Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Sweazey in light of Gage in order to provide a lowest cost path from a source node to a target node that is selected from a plurality of potential paths (Gage abstract).


.

Regarding Claim 15
Sweazey-Gage teaches:

The method of claim 1.

Gage teaches:

The method of claim 1 wherein the first symbolic identifier identifies the first network path for the second node (¶32 plurality of potential communication paths comprising different combinations of said links from a source node to a target node, , fig, 1, 2, and 3, ¶54-65 potential paths, path a: nodes S, N1, N4, T (identifying first symbolic identifier and the first hop to the third node via a hop N1 and N4 (intermediate hops from first node to third node) for sending the second message from N4 to Target T, ¶70-72, ¶83 processor). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sweazey in light of Gage in order to provide a lowest cost path from a source node to a target node that is selected from a plurality of potential paths (Gage abstract).

.

Regarding Claim 16
Sweazey-Gage teaches:

The method of claim 1.


The method of claim 1 wherein the first symbolic identifier identifies the third network path for the third node (¶32 plurality of potential communication paths comprising different combinations of said links from a source node to a target node, , fig, 1, 2, and 3, ¶54-65 potential paths, path a: nodes S, N1, N4, T (identifying first symbolic identifier and the first hop to the third node via a hop N1 and N4 (intermediate hops from first node to third node) for sending the second message from N4 to Target T, ¶70-72, ¶83 processor).
Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Sweazey in light of Gage in order to provide a lowest cost path from a source node to a target node that is selected from a plurality of potential paths (Gage abstract).


Regarding Claim 17
Sweazey-Gage teaches:

The method of claim 1.

Gage teaches:

The method of claim 1 wherein the first symbolic identifier identifies a plurality of network paths that each communicatively couple the first node and the third node (¶32 plurality of potential communication paths comprising different combinations of said links from a source node to a target node, , fig, 1, 2, and 3, ¶54-65 potential paths, path a: nodes S, N1, N4, T (identifying first symbolic identifier and the first hop to the third node via a hop N1 and N4 (intermediate hops from first node to third node) for sending the second message from N4 to Target T, ¶70-72, ¶83 processor).
Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Sweazey in light of Gage in order to provide a lowest cost path from a source node to a target node that is selected from a plurality of potential paths (Gage abstract).

Regarding Claim 18
Sweazey-Gage teaches:

The method of claim 17.



The method of claim 17 wherein at least one network path in the plurality does not include the second node (¶32 plurality of potential communication paths comprising different combinations of said links from a source node to a target node, , fig, 1, 2, and 3, ¶54-65 potential paths, path a: nodes S, N1, N4, T (identifying first symbolic identifier and the first hop to the third node via a hop N1 and N4 (intermediate hops from first node to third node) for sending the second message from N4 to Target T, ¶70-72, ¶83 processor). 
Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Sweazey in light of Gage in order to provide a lowest cost path from a source node to a target node that is selected from a plurality of potential paths (Gage abstract).


Regarding Claim 19
Sweazey-Gage teaches:

The method of claim 1.

Gage teaches:

The method of claim 1 wherein the first hop includes at least one of the first node and the second node (¶32 plurality of potential communication paths comprising different combinations of said links from a source node to a target node, , fig, 1, 2, and 3, ¶54-65 potential paths, path a: nodes S, N1, N4, T (identifying first symbolic identifier and the first hop to the third node via a hop N1 and N4 (intermediate hops from first node to third node) for sending the second message from N4 to Target T, ¶70-72, ¶83 processor).
Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Sweazey in light of Gage in order to provide a lowest cost path from a source node to a target node that is selected from a plurality of potential paths (Gage abstract).


Regarding Claim 20
Sweazey-Gage teaches:

The method of claim 1.



The method of claim 1 wherein the second hop includes at least one of the second node and the third node (¶32 plurality of potential communication paths comprising different combinations of said links from a source node to a target node, , fig, 1, 2, and 3, ¶54-65 potential paths, path a: nodes S, N1, N4, T (identifying first symbolic identifier and the first hop to the third node via a hop N1 and N4 (intermediate hops from first node to third node) for sending the second message from N4 to Target T, ¶70-72, ¶83 processor).
Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Sweazey in light of Gage in order to provide a lowest cost path from a source node to a target node that is selected from a plurality of potential paths (Gage abstract).



Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sweazey-Gage as applied to claim 1 above, and further in view of Kano (US 20130058345 A1).

Regarding Claim2

Sweazey-Gage does not teach:

The method of claim 1 wherein at least one of a first-second protocol address and the second-first protocol address identifies the first hop, wherein the first hop includes a first pair of consecutive nodes in the first network path, and at least one of a second-third protocol address and a third-second protocol address identifies a second hop including a second pair of consecutive nodes in the second network path.

Kano teaches:

The method of claim 1 wherein at least one of a first-second protocol address and the second-first protocol address identifies the first hop, wherein the first hop includes a first pair of consecutive nodes in the first network path, and at least one of a second-third protocol address and a third-second protocol address (Kano ¶9 destination address included in the first packet, relay-node addresses used for transferring the packet, relay-node addresses that respectively identify the first relay node, the one or more intermediate relay nodes via which the first packet is to be transferred, and the second relay node fig. 1 fig. 4, fig. 5 fig. 9-10 ¶126).
Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Sweazey-Gage in light of Kano in order to establish tunnels between nodes along a packet transfer route in a communication network so that a packet is transferred from a first relay node to a second relay node via one or more intermediate relay nodes using the established tunnels (Kano abstract).


Regarding Claim 3
Sweazey-Gage-Kano teaches:

The method of claim 2.

Kano teaches:

The method of claim 2 wherein at least one of the first-second protocol address, in a first scope-specific address space specific to a first network region that includes the first node, identifies the second node (Kano ¶9 destination 
address included in the first packet, relay-node addresses used for 
transferring the packet, relay-node addresses that respectively identify the first relay node, the one or more intermediate relay nodes via which the first packet is to be transferred, and the second relay node fig. 1 fig. 4, fig. 5 fig. 9-10 ¶126); the second-first protocol address, in a second-scope-specific address space specific to a second network region that includes the second node, identifies the first node (Kano ¶9 destination address included in the first packet, relay-node addresses used for transferring the packet, relay-node addresses that respectively identify the first relay node, the one or more intermediate relay nodes via which the first packet is to be transferred, and the second relay node fig. 1 fig. 4, fig. 5 fig. 9-10 ¶126); the second-third protocol address, in the second scope-specific address space, identifies the third node (Kano ¶9 destination address included in the first packet, relay-node addresses used for transferring the packet, relay-node addresses that respectively identify the first relay node, the one or more intermediate relay nodes via which the first packet is to be transferred, and the second relay node fig. 1 fig. 4, fig. 5 fig. 9-10 ¶126); and the third- second protocol, in a third scope-specific address space specific to a third region that includes the third node, identifies the second node (Kano ¶9 destination 
address included in the first packet, relay-node addresses used for 
transferring the packet, relay-node addresses that respectively identify the first relay node, the one or more intermediate relay nodes via which the first packet is to be transferred, and the second relay node fig. 1 fig. 4, fig. 5 fig. 9-10 ¶126).
Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Sweazey-Gage in light of Kano in order to establish tunnels between nodes along a packet transfer route in a communication network so that a packet is transferred from a first relay node to a second relay node via one or more intermediate relay nodes using the established tunnels (Kano abstract).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sweazey-Gage as applied to claim 1 above, and further in view of Morris (US 20090161576 A1).

Regarding Claim 14
Sweazey-Gage teaches:

The method of claim 1.

Sweazey-Gage does not teach:

The method of claim 1 wherein the first symbolic identifier identifies at least one scoped address in at least one zone of the network.

Morris teaches:

The method of claim 1 wherein the first symbolic identifier identifies at least one scoped address in at least one zone of the network (¶15 zone address information identifying a connected region of topology of a given scope included in an internet network is received, ¶45 address is an 
outside-scope unicast address.  A zone portion follows the address type 
portion.  receiving zone address information identifying a connected region of topology of a given scope included in an internet network).
Therefore, it would have been obvious to the one of ordinary skill in the art before
 (Morris ¶5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        11/05/2021